Citation Nr: 1233132	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  11-10 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for asbestosis (claimed as asbestos related pleural disease).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1956 to July 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for asbestosis, effective June 9, 2008.  In July 2010, the Veteran filed a notice of disagreement (NOD) as to the initial rating assigned.  The RO issued a statement of the case (SOC) in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for his asbestosis, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In his April 2011 substantive appeal, the Veteran requested a Board video-conference hearing at the RO.  Via a January 2012 letter, the RO notified the Veteran that his requested hearing was scheduled for a date in February 2012. Although the hearing notice was not returned by the U.S. Postal Service as undeliverable, he failed to appear for the hearing.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2011).

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.



REMAND

The Board's review of the record reveals that further RO action on this claim is warranted.

VA will provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In the context of an increased rating claim, this duty requires that VA conduct an examination which provides 'sufficient detail' as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  Further, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).

The 10 percent rating for the Veteran's service-connected asbestosis has been assigned under Diagnostic Code 6833.  The severity of asbestosis is primarily determined through two pulmonary function tests (PFTs): forced vital capacity (FVC) and diffusing capacity of the lung for carbon monoxide (DLCO), single breath method.  A 10 percent rating is warranted when the FVC is 75-80 percent of predicted; or, if the DLCO is 66-80 percent of predicted.  A 30 percent rating is assigned for FVC measured at 65-74 percent predicted; or DLCO measured at 56-65 percent predicted.  A 60 percent rating is assigned for FVC measured at 50-64 percent predicted; or DLCO measured at 40-55 percent predicted; or maximum exercise capacity at 15- 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  The maximum 100 percent rating is assigned for FVC measured at less than 50 percent of that predicted; or DLCO measured at less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requiring outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2011). 

FVC tests are often performed both before and after use of a bronchodilator.  Post-bronchodilator results be applied to the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(iv)(5) (2011).

In connection with his claim, the Veteran has furnished test results from private physicians dated in September 2006, November 2006, and July 2010.  He has also undergone VA examinations in April and August 2010.  The Veteran's current 10 percent rating is based on PFTs performed in conjunction with VA examinations that yielded the following:  FVC at 78.3 percent in April 2010 and 79.1 percent in August 2010, and DLCO at 76.3 percent in April 2010 and 73.4 percent in August 2010.

These results, however, differ greatly from the much lower FVC and DLCO results achieved by the Veteran's private physicians in September 2006 and July 2010.  The September 2006 examiner provided only a pre-bronchodilator result of 68 percent, with no DLCO, and the July 2010 examiner evaluated the Veteran's FVC at 58 percent and his DLCO at 58 percent.

The Veteran contends that his physical state during the examination performed in July 2010 most accurately reflect his typical current disability level, which would entitle him to a rating higher than 10 percent.  See 38 C.F.R. § 4.97, Diagnostic Code 6833.  The Veteran also contends that the findings of the April 2010 examination were made inaccurate because he used a Proventil inhaler, a type of bronchodilator, immediately before the examination.  However, both the Veteran's private physician and the VA examination results have commented that the Veteran does not significantly benefit from the use of a bronchodilator.

The current record does not include sufficient explanation as to why the PFT results have varied so greatly, or whether any of the testing results should be considered more reliable and therefore more probative than others.  Closer review of the April and August 2010 VA examination reports reveals that the examiners performed a spirometry test with four separate maneuvers, then took the result of the best maneuver as the number used to calculate the Veteran's FVC.  It is not clear whether multiple maneuvers were performed in connection with the July 2010 examination.  Moreover, there is no medical explanation provided concerning whether FVC results are more reliable when multiple maneuvers are performed or whether use of the best maneuver rather than an average of the maneuver results is standard medical practice.  The September 2006 examination report appears to reflect only a pre-bronchodilator result, and not a post-bronchodilator result.  While 38 C.F.R. § 4.96(d)(iv)(5) requires usage of post-bronchodilator results, the Veteran has been noted to not benefit from the use of a bronchodilator, which also calls into question how much probative weight should be assigned to the September 2006 examination results.

Additionally, the August 2010 examiner commented that the forced expiratory volume in 1 second (FEV1)/FVC ratio more likely reflects the veteran's severity of his lung condition.  FEV1/FVC ratio is not a test result typically used to evaluate the severity of symptoms of asbestosis.  However, 38 C.F.R. § 4.96(d)(iv)(6) provides that "when there is a disparity between the results of different PFTs," "so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability."  Further medical rationale is needed to explain why this number may be probative of the Veteran's condition in this case, whether it is an effective measurement of the Veteran's disability due to asbestosis and no other cause, and why the results determined by using this test are different from the results achieved under the FVC and DLCO.

None of the examination reports reflect any extensive rationale for the recorded PFT results, or indicate that any of the examiners took into consideration the results recorded by other examiners.  The report of the most recent examination, performed in August 2010, fails to provide any rationale or explanation for the examiner's findings and does not comment on why the test results are considerably different from the test results achieved during the Veteran's private examination just one month earlier, in July 2010.

Under these circumstances, the Board finds the current record is inadequate to evaluate the disability under consideration, and that clarifying information from a competent medical specialist is needed to reconcile this conflicting data , to include explanation as to which testing results, if any, are deemed more reliable than others in evaluating the severity of the Veteran's asbestosis, and why.

The Board further notes that, in his April 2011 substantive appeal, the Veteran indicated that he now requires oxygen therapy every night and at least partially during the day.  When a Veteran alleges a material change in symptomatology since his last VA examination, and when the evidence of record no longer accurately reflects the current state of the Veteran's disability, the duty to assist can obligate VA to provide the Veteran with a new VA examination.  VAOPGCPREC 11-95; see Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The necessity of outpatient oxygen therapy indicates that the Veteran's condition may have worsened since his last VA examination in August 2010.

Hence, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician , at a VA medical facility.  Such examination should , to include PFTs, such as a spirometry test or other tests capable of measuring the Veteran's FVC and DLCO.  This examiner should be tasked with providing information as to the current state of the Veteran's disability, as well commenting upon, and attempting to reconcile, the previously recorded testing results. 

The Veteran is hereby notified that failure to report to the scheduled examination and/or testing, without good cause, may result in denial of the claim (as this claim, emanating from an original claim for, and award of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

Prior to arranging for further examination and testing, to ensure that all due process requirements are met, and the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should request that the Veteran provide, or provide any necessary authorization for the RO to obtain, any outstanding, pertinent records of private evaluation and/or treatment since July 2010.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  In its letter, the RO should request that the Veteran provide, or provide any necessary authorization for the RO to obtain, any outstanding, pertinent records of private evaluation and/or treatment dated since July 2001 that are not currently of record.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all responses received from the Veteran and each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo a VA examination pulmonary/respiratory, by a pulmonologist or other appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran.  PFTs should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on all current examination and testing results, the examiner should provide an assessment of the severity of the Veteran's current level of disability due to asbestosis.  

The examiner should also review all of Veteran's previous PFT results and comment on the reliability of each of the prior results in the record and give any possible reason for the differing test results.  

The examiner should also discuss the proper method of performing PFTs, including whether the accepted medical standard is to use the best result when multiple maneuvers are performed and how that can differ from a test that requires less than four maneuvers or uses an average of the maneuver results.  

The examiner should comment on whether the PFTs done in July 2010 adhered to accepted medical standards for spirometry testing and whether anything observable in the test results indicates that the results may or may not be reliable.  The examiner should also comment on whether the Veteran's use of a Proventil inhaler before his April 2010 examination affected the results, and if so, how and to what extent.  Additionally, the examiner should discuss whether the Veteran's FEV1/FVC ratio most accurately reflects the level of the Veteran's disability due to asbestosis alone, why it does or does not, and why it may be different from his FVC and DLCO test results.

In rendering the opinion, the examiner should also discuss whether the new PFT results are or are not consistent with previous PFT results and any rationale for why the Veteran's results may or may not have changed.  The examiner should also comment on whether the Veteran currently requires oxygen therapy and how extensively.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


